Citation Nr: 1622067	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-15 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1953 to September 1956.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in April 2016.  A transcript of the hearing is of record. 

In April 2016, the Veteran filed a VA Form 21-526EZ ("Application for Disability Compensation and Related Compensation Benefits") initiating a claim for entitlement to service connection for a heart disability secondary to mumps treated during active service.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over it.  It is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary in this case to obtain the Veteran's complete VA treatment records, provide a VA examination to clarify his current psychiatric diagnosis, and attempt to verify the reported in-service stressors.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain complete copies of the Veteran's treatment records from the Cheyenne VA Medical Center (VAMC), to include the Fort Collins clinic, dating from March 4, 2014.  Associate all records received pursuant to this request with the claims file. 

2.  Forward all information provided by the Veteran concerning his claimed in-service stressors to the Joint Services Records Research Center (JSRRC) and request corroboration.  If additional information is necessary to verify the stressors, request this additional information from the Veteran.

The JSRRC should specifically attempt to corroborate whether any members of the 4th Signal Company, 4th Infantry Division (including the Veteran) were stationed near the East German border in Germany during the period from July to September 1956, received small arms fire from East German troops during the same period, or traveled to Easy Germany in August 1956.  

The Veteran reports that he was stationed in Frankfurt, Germany during his active service from May 1954 to August 1956.  He testified in April 2016 that he was selected by his superiors to assist a sniper on covert missions to East Germany, and incurred back and head injuries during the last of these missions in August 1956.  He also testified that these missions were classified and he was ordered to not speak of them at that time. The Veteran reports that he experienced several traumatic events, to include receiving small arms fire from East German forces and witnessing a family executed by East German forces while attempting to cross to West Germany during the same period.  

3.  Schedule the Veteran for a VA psychiatric examination.  After examining the Veteran and reviewing the claims file, the examiner should:

a)  Confirm the existence of any acquired psychiatric disorders, making specific findings regarding whether the Veteran meets the criteria for a diagnosis of PTSD. 

b)  With respect to all diagnosed acquired psychiatric disorders, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disorder is etiologically related to the Veteran's active duty service.  The examiner should accept the Veteran's reports that he experienced tense and stressful situations during service in Germany as true.  

c)  If the JSRRC confirms the Veteran's service near the East German border, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed psychiatric disorders are etiologically related to the Veteran's reports of receiving small arms fire from East German forces and witnessing the death of civilians attempting to cross into West Germany. 

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

4.  If the benefits sought on appeal are not fully granted, issue a SSOC on all claims on appeal before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





